Filed 5/2/13 P. v. Romero CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

THE PEOPLE,                                                          B240180

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA088206)
         v.

STEVEN ROMERO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Mark C.
Kim, Judge. Affirmed with directions.


         Thomas T. Ono, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Eric E. Reynolds and Allison H.
Chung, Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant Steven Romero (defendant) appeals from his murder
conviction. He contends that the trial court erred in denying three Wheeler/Batson1
motions and in the use of CALJIC Nos. 3.00, 3.01, and 3.02 to instruct the jury. In
addition, defendant contends that the jury’s findings of guilt and gang motive were not
supported by substantial evidence and the cumulative effect of instructional error requires
reversal of the judgment. Defendant also asks that we modify the abstract of judgment by
striking the sentence enhancement imposed under Penal Code section 667, subdivision
(a)(1).2 We find no merit in defendant’s contentions and affirm the judgment. We also
direct the trial court to correct clerical errors in the abstract of judgment.
                                      BACKGROUND
Procedural history
       Defendant was charged with the first degree murder of Fernando Huerta (Huerta)
in violation of section 187, subdivision (a). The information also alleged that the murder
was gang related as defined in section 186.22, subdivision (b)(1)(C); that defendant had
suffered two prior felony convictions within the meaning of section 667, subdivision (a),
and for purposes of the “Three Strikes” law (§§ 1170.12, subds. (a)-(d), 667, subds. (b)-
(i)); and that he served two prior prison terms within the meaning of section 667.5,
subdivision (b).
       Defendant waived his right to a trial on the allegation of prior convictions and
admitted them. The jury found defendant guilty of first degree murder as charged and
found true the gang allegation. On March 16, 2012, the trial court sentenced defendant to
a total term of 55 years to life in prison, comprised of 25 years to life for murder, doubled
as a second strike, plus five years due to one of the prior felony convictions. The court
stayed the gang enhancement and awarded 778 actual days of custody credit. The court



1     See People v. Wheeler (1978) 22 Cal.3d 258, 276-277 (Wheeler); Batson v.
Kentucky (1986) 476 U.S. 79, 89 (Batson); and see discussion, post.

2      All further statutory references are to the Penal Code, unless otherwise indicated.
                                               2
also ordered defendant to pay mandatory fines and fees and to provide a DNA sample.
Defendant filed a timely notice of appeal from the judgment.
Prosecution evidence
       Just before 11:00 p.m. on April 12, 2006, musician Reyes Serrano (Serrano) was
sitting in his truck, taking a break between sets at the Los Potros restaurant in Long
Beach, when he saw a gold car park next to him. A Hispanic man with a cell phone to his
ear got out of the gold car and went to a corner of the parking lot where a black SUV
pulled up close to him, about 40 feet from Serrano’s truck. Serrano then saw another
man, later identified as Huerta, come out of the restaurant with a cell phone to his ear. As
Huerta walked further into the parking lot, Serrano saw four Hispanic men exit the black
SUV and approach Huerta. Serrano then heard the sound of many shuffling feet from the
area of the SUV, saw what appeared to be a fight, and then saw Huerta limping quickly
back toward the restaurant as the SUV left the parking lot at a high rate of speed,
followed by the gold car. A woman yelled out, “Call an ambulance,” as she helped
Huerta to the ground in the doorway of the restaurant.
       Huerta died that night as a result of multiple stab wounds. Along with nonfatal
wounds, Huerta was fatally stabbed twice in the chest by a single-edged blade, possibly
scissors, which penetrated his heart. Some other smaller blade, possibly a knife, was
used to inflict cuts in Huerta’s back. The police recovered a pair of bloody scissors in the
parking lot of the restaurant and blood was later recovered from the shoe of suspect Jose
Ceja (Ceja). Huerta’s blood provided DNA which was found to match the DNA in the
blood on the scissors and on Ceja’s shoe.
       Homicide detectives interviewed Nicholas Canales (Canales) on April 27, 2006,
15 days after the murder. At trial, Canales a reluctant, prosecution witness, admitted that
he was once a member of the East Side Longo (ESL) gang of Long Beach, and that he
knew defendant and Ceja. In 2008, Canales testified against Ceja, whom he knew as
“Perico” and was thereafter beaten. The beating resulted in a head wound requiring 89
stitches, leaving a visible scar. After a series of evasive answers, a recording of the
police interview was played for the jury.

                                              3
      In the interview, Canales told the detectives that “Massive,” another member of
the ESL gang, came to his home one afternoon and told Canales that his friends Perico
and “Capone” had “shanked some fool up” and needed a place to stay. Canales identified
Capone as defendant and a member of the Malditos clique of the ESL gang. He told the
detectives that Ceja was also a member of ESL, but belonged to the Barrio Viejo clique.
Canales knew the manager of the building across the street from his and arranged for
defendant and Ceja to spend the night in an empty apartment there. Later that evening in
the apartment defendant told Canales that he, defendant, had “shanked some fool,” a
member of Barrio Small Town (BST), another Long Beach gang. Defendant said that he
intended to leave town for Las Vegas, that he was concerned because he had dropped his
knife while running away, and he hoped that he wiped the knife before it dropped.
Defendant also told Canales that Ceja was with him, but did not say where the stabbing
took place.
      Canales saw defendant and Ceja again the next morning before they left. Later,
Canales received a message on his home answering machine in which defendant said that
if anyone needed to reach him or send him clothes, to contact “Gabby.”3 Canales
identified Gabby as defendant’s girlfriend, Gabriella Sanchez (Sanchez).
      Sanchez testified that defendant was her boyfriend in 2006. He was a member of
the Malditos clique of the ESL gang, and she knew him as Stevie or Capone. Sanchez
was also acquainted with Ceja and had seen him with defendant on several occasions.
Sanchez was familiar with several of defendant’s tattoos and she explained that the “C”
and “K” on his calves stood for “Crip Killer” (although she denied this on cross-
examination). Sanchez was also a reluctant witness, and gave a series of evasive
answers. She denied she was afraid, but admitted she did not want to testify and could be
hurt or killed for doing so. Sanchez explained several slang terms commonly used by



3     When the detectives were unable to retrieve the telephone message, Canales told
them that his wife had erased it.

                                            4
gang members, such as “jura” for the police and “throwing a rat on somebody” for being
a witness against someone.
      Long Beach Police Officer Daniel Mendoza was a homicide detective in 2006 and
interviewed Sanchez while investigating this case. Sanchez told Officer Mendoza that
defendant belonged to the Malditos clique of the ESL gang at that time. She said that
defendant had telephoned her and said he was frightened because the police were looking
for him and Ceja, and that the “hood” was upset at defendant, Perico, and the others
involved in a stabbing in which a member of the ESL gang had been killed.4 Defendant
told Sanchez that he hoped that no one from the hood would throw a rat on him. Sanchez
told Officer Mendoza that later, sometime around Mother’s Day, she met defendant for
tacos in Tijuana, Mexico.
      Jessica Preli, the manager of the apartment building where Canales arranged for
defendant and Ceja to spend the night, testified that the building was in the neighborhood
claimed by the ESL gang. She knew Canales as a member of that gang and occasionally
allowed him to use empty apartments for his fellow gang members in order to avoid
conflict with his gang. Preli also knew defendant as a gang member whose name was
Stevie or Capone. The night of April 13, 2006, after giving Canales permission for
defendant to stay in one of the empty apartments, Preli saw defendant on the balcony.
The next morning, she overheard defendant on the telephone saying that he needed
money to go to Mexico, that the police might be looking for him, and that it was getting
too “hot” in Long Beach.
      In December 2009, defendant was arrested in Mexico, turned over to American
authorities, and brought back for trial. As Officer Mendoza drove him from the border,
defendant asked how Officer Mendoza had picked up his trail. As he was being booked,
defendant admitted he was a member of the Malditos clique of the ESL gang.



4     Officer Mendoza, who would have been aware of any other stabbing death in
Long Beach in April 2006, testified that Huerta’s murder was the only one.

                                            5
       Detective Tim Olson testified that he and his partner, Detective Anguiano, arrested
Ceja about one week after Huerta’s death. Ceja admitted he was a member of the ESL
gang and that his gang moniker was Perico. Detective Olson had worked with the Long
Beach Police Department gang unit for 10 years and had expert knowledge of the ESL
gang. In his opinion Ceja was a member of the ESL gang. He identified Ceja’s tattoos in
photographs and explained that they demonstrated his membership in the Barrio Viejo
clique of the ESL gang.
       A few months before Huerta’s death, Detective Olson arrested defendant in an
unrelated incident. At that time, defendant admitted he was a member of the ESL gang
and that his gang name was Capone. Detective Olson had also stopped defendant in
2005. On both occasions, Detective Olson observed tattoos which identified defendant
with the ESL gang. During the 2006 arrest, Detective Olson noticed that a “Longo”
tattoo had been added since the 2005 encounter. He also explained that the initials “C”
and “K” stood for Crip Killer.
       Long Beach Police Sergeant Cory Brown testified that while on patrol in 2002, he
issued a citation to defendant who was in Ceja’s company. Officer Udom Sawai testified
that when he stopped defendant in traffic in 2002, Ceja was in the front passenger seat.
When he and his partner booked the two men, Officer Sawai observed that Ceja had ESL
and Barrio Viejo tattoos.
       Long Beach Police Detective Chris Zamora testified as the prosecution’s gang
expert. He had spent most of his career investigating the criminal activities of the ESL
gang, the largest Hispanic gang in Long Beach with about 900 members. Subgroups or
cliques of the ESL gang included the Malditos and Barrio Viejo. Members of the two
cliques associated routinely with one another.
       Detective Zamora testified that the gang’s territory was located primarily in
central Long Beach, but had expanded over the years to include almost the entire city.
He explained that territory was established and expanded by intimidating the community
and other gang members with violence, followed with gang graffiti and more criminal
activity. Detective Zamora explained that the concepts of fear and respect were very

                                             6
important in gang culture and in the ESL gang in particular. Openly committing violent
crimes and threats helped the gang maintain and control its territory by discouraging
people from calling the police or cooperating with law enforcement.
       The primary activities of the ESL gang were narcotics sales, physical assaults, hate
crimes, assaults with a deadly weapon, gang shootings, gang murders, and attempted
murders. The gang’s other common criminal activities included auto theft, burglary,
home invasion robberies, carjacking, and possession of illegal weapons. Detective
Zamora presented the certified convictions of two active members of the ESL gang:
Genaro Zaragoza, who committed an assault with a firearm in 2004; and Angel Ramirez,
who committed attempted murder in 2004.
       Many Hispanic gangs, including the ESL gang, are aligned with the Mexican
Mafia prison gang which has established a code of conduct for its affiliated gangs. The
most serious rule violation is “snitching,” meaning cooperating with law enforcement in
any way, and a gang discourages cooperation with law enforcement by punishing the
“snitch,” whether or not a member of the gang. Punishment can range from intimidation
or physical assault to murder. Detective Zamora spoke to Canales after his beating.
Canales reported that he had been “jumped” by ESL members due to his testimony, and
he believed Ceja had placed him on the “green light” list for punishment. Canales told
Detective Zamora that Ceja had said, “I wish they had done a better job on your head,”
which Canales understood as a threat because Ceja was a high-ranking member of ESL.
When Detective Zamora told Canales that defendant would be in the courtroom when he
testified, Canales put his head down.
       Detective Zamora expressed his opinion that defendant and Ceja were both active
ESL gang members, that defendant was a member of the Malditos clique and that Ceja’s
clique was Barrio Viejo. His opinion was based on information gained during the
investigation of this case, his prior contacts with them and his observation of their gang
related tattoos, as well as Detective Zamora’s communication with other law enforcement
officers. Defendant and Ceja were known as “road dogs,” meaning fellow gang members


                                             7
who were friends and who had been previously contacted in each other’s company by law
enforcement officers.
       Detective Zamora was familiar with Los Potros restaurant, which was located
within ESL territory and was the site of regular narcotics trafficking. He testified that
circumstances in which a gang member would kill another member of his own gang
included rivalry between junior and senior factions, competition for narcotics
distribution, and rule violations.
       The prosecution gave Detective Zamora the following hypothetical facts: in ESL
territory, ESL road dogs shank a fellow gang member in the parking lot outside a
restaurant known for narcotics trafficking. The prosecutor then asked for Detective
Zamora’s opinion whether such a crime would be committed for the benefit of, in
association with, or at the direction of the ESL gang. Detective Zamora had no doubt the
crime was committed in association with the gang, as at least two members committed
the crime together. He was also of the opinion that the crime was committed at the
direction of the gang and for that gang’s benefit. The basis of his opinion was that the
crime was a violent act, committed in gang territory by members of the same gang acting
together. Such a crime would instill fear in the community and in rival gangs; and if the
victim was a rule violator, it would help to maintain discipline within the ESL gang.
Defense evidence
       Defendant called Canales, who testified he was not married in 2006 and did not
have an answering machine at home. Before speaking to the detectives in this case,
Canales was arrested for discharging a firearm and would have gone to prison on the
charge, but police said they would take care of it. The police told Canales if he
cooperated he would be placed on probation. Canales agreed to cooperate and to enter a
plea in exchange for probation, which he later violated and was sent to prison. Canales
claimed not to remember arranging for an apartment for defendant; that defendant said he
had shanked someone; or that Canales told the police of defendant’s statement.




                                             8
                                       DISCUSSION
I. Wheeler/Batson motions
       Defendant contends that the trial court erred in denying three Wheeler/Batson
motions, made on the ground that the prosecution had used peremptory challenges to
exclude an African-American prospective juror (Juror No. 4670) and two Hispanic
prospective jurors (Jurors No. 7651 and 6924), resulting in a violation of defendant’s
right to a fair trial and impartial jury under the United States and California Constitutions.
       The use of peremptory challenges to remove prospective jurors solely on the basis
of a presumed group bias violates both the state and federal Constitutions. (Wheeler,
supra, 22 Cal.3d at pp. 276-277; Batson, supra, 476 U.S. at p. 89.) In reviewing a
Wheeler/Batson motion, the trial court engages in a three-step inquiry: the first requires
the objecting party to make a prima facie showing of prohibited group bias; in the second,
the burden shifts to the party who exercised the peremptory challenge to articulate a
nondiscriminatory reason; and in the third step, the court determines whether the
objecting party has established purposeful discrimination. (People v. Silva (2001) 25
Cal.4th 345, 384; Purkett v. Elem (1995) 514 U.S. 765, 767.) “The ultimate burden of
persuasion regarding [discriminatory] motivation rests with, and never shifts from, the
opponent of the strike. [Citation.] The three-step procedure also applies to state
constitutional claims. [Citations.]” (People v. Lenix (2008) 44 Cal.4th 602, 612-613
(Lenix); see also Johnson v. California (2005) 545 U.S. 162, 170-171.)
       In this case, the trial court asked the prosecutor to articulate a nondiscriminatory
reason for challenging the three jurors without ruling that defendant had made a prima
facie showing of prohibited group bias. The first step is thus considered moot and we
“‘skip to Batson’s third stage to evaluate the prosecutor’s reasons for dismissing [the
three] prospective jurors.’ [Citations.]” (People v. Riccardi (2012) 54 Cal.4th 758, 786-
787 (Riccardi).)
       The trial court’s determination that the prosecution’s motive for the challenge was
nondiscriminatory presents a question of fact, which we review using the substantial
evidence standard. (Hernandez v. New York (1991) 500 U.S. 352, 364-365; Lenix, supra,

                                              9
44 Cal.4th at pp. 613-614.) “We review a trial court’s determination regarding the
sufficiency of a prosecutor’s justification for exercising peremptory challenges ‘“with
great restraint.”’ [Citation.] We presume that a prosecutor uses peremptory challenges in
a constitutional manner and give great deference to the trial court’s ability to distinguish
bona fide reasons from sham excuses. [Citation.] So long as the trial court makes a
sincere and reasoned effort to evaluate the nondiscriminatory justifications offered, its
conclusions are entitled to deference on appeal. [Citation.]” (People v. Burgener (2003)
29 Cal.4th 833, 864.) The trial court’s ruling will not be overturned on appeal unless it is
shown to be clearly erroneous. (Riccardi, supra, 54 Cal.4th at p. 787.)
       A. Juror No. 4670
       Defendant contends that the trial court erred in finding his motion untimely with
regard to Juror No. 4670, and that the court erred in its belief that to make a prima facie
showing, defendant was required to show a pattern of discrimination. The trial court did
not base its ultimate ruling on either of these two issues; it ruled on the merits of
defendant’s motion after hearing the prosecutor’s reasons. At most, the challenged
findings created an ambiguity that we may bypass in favor of the trial court’s ruling on
the ultimate issue of purposeful discrimination. (See Riccardi, supra, 54 Cal.4th at pp.
786-787; People v. Lewis and Oliver (2006) 39 Cal.4th 970, 1009-1010.) We therefore
turn directly to defendant’s remaining contention that the trial court failed to make a
reasoned evaluation of the prosecution’s justification for exercising this peremptory
challenge.
       When asked to state the reason for challenging Juror No. 4670, an African-
American woman, the prosecutor stated that Juror No. 4670 reported a bad experience
with the police, and that she had wanted to be a police officer but that did not work out.
The prosecutor added: “She’s also young and single, which sometimes I’ll keep
somebody who is young. Sometimes I will keep somebody who is single. But those are
factors I take into account. By far the most important factor for me was that she
explicitly said she had a bad experience with the police.”


                                              10
       The trial court found the negative experience with police officers was a sufficient
reason. The California Supreme Court has “‘repeatedly upheld peremptory challenges
made on the basis of a prospective juror’s negative experience with law enforcement.’
[Citations.]” (Lenix, supra, 44 Cal.4th at p. 628.) We also note that peremptory
challenges have been deemed appropriate where the prospective juror is immature or
single with limited life experience. (People v. Sims (1993) 5 Cal.4th 405, 430-431;
People v. Perez (1994) 29 Cal.App.4th 1313, 1328.)
       Defendant contends that the prosecutor’s insufficient voir dire regarding Juror No.
4670’s police experience demonstrates that his reasons were pretextual. We disagree.
The trial court conducted most of the voir dire, limited counsel’s questioning, and
precluded Juror No. 4670 from providing additional details about her experience.
Further, we find that substantial evidence supports the trial court’s ruling. Juror No. 4670
stated that she was single and worked as a dispatcher for a security company. Her father
was a Los Angeles police officer whose position involved the investigation of gangs and
narcotics trafficking. With regard to her negative experience with law enforcement, she
reported that while parked in her new car waiting for a friend, Gardena police officers
passed her, turned around, approached and rudely questioned her. Later in voir dire, the
trial court asked whether anyone had any type of legal training. Juror No. 4670 replied
that she had majored in criminal justice, intending to become a police officer, but it had
not worked out.
       Defendant also contends that a comparison with several seated jurors shows that
the prosecutor’s reasons were pretextual. Defendant represents that Juror No. 7061 was
ultimately seated after revealing that his good friend of 20 years was shot to death during
an altercation with a deputy sheriff who claimed that the friend was armed. Juror No.
7061 did not think it likely that his friend had a weapon, but said the matter was still
under investigation. Defendant also points out that the Juror No. 7061, like Juror No.
4670, had family in law enforcement; and that although the prosecutor was concerned




                                             11
that Juror No. 4670 was young and single, several other single jurors and alternates were
seated.5
       A “comparative juror analysis is but one form of circumstantial evidence that is
relevant, but not necessarily dispositive, on the issue of intentional discrimination.”
(Lenix, supra, 44 Cal.4th at p. 622.) Comparisons to accepted jurors may tend to show
purposeful discrimination “[i]f a prosecutor’s proffered reason for striking a black
panelist applies just as well to an otherwise-similar nonblack who is permitted to serve.”
(Miller-El v. Dretke (2005) 545 U.S. 231, 241; Lenix, supra, 44 Cal.4th at p. 621.)
       As respondent observes, because defendant did not make a comparative analysis in
the trial court, appellate review is necessarily circumscribed. (Lenix, supra, 44 Cal.4th at
pp. 622, 624.) “Defendants who wait until appeal to argue comparative juror analysis
must be mindful that such evidence will be considered in view of the deference accorded
the trial court’s ultimate finding of no discriminatory intent. [Citation.]” (Id. at p. 624;
see also Hernandez v. New York, supra, 500 U.S. at p. 365.)
       We note that the trial court ruled with regard to Juror No. 4670 before the cited
voir dire responses were elicited from other single jurors. “[T]he trial court’s finding is
reviewed on the record as it stands at the time the Wheeler/Batson ruling is made. If the
defendant believes that subsequent events should be considered by the trial court, a
renewed objection is required to permit appellate consideration of these subsequent
developments.” (Lenix, supra, 44 Cal.4th at p. 624.) As defendant did not renew his
objection to Juror No. 4670 after hearing that other jurors were single, a comparison is
not helpful.
       Moreover, defendant’s analysis is inadequate. He has failed to identify any seated
juror who was young, single, and non-African-American, and who had had a negative
experience with law enforcement. Juror No. 7061 was married and apparently not young,
as he was the vice president of a construction firm. The age and race of the other single
jurors does not appear in the record, and defendant does not point out any responses

5     Defendant cites Juror No. 1068; Juror No. 8126; Juror No. 8492; (alternate) Juror
No. 7858; and (alternate) Juror No. 8200.
                                              12
indicating a negative experience with law enforcement. As defendant has failed to
demonstrate that the proffered reason for striking Juror No. 4670 applies equally to any
similar non-African-American seated juror, he has not met his burden to show that the
trial court erred. (See Lenix, supra, 44 Cal.4th at pp. 621-622.)
       B. Juror No. 76516
       Defendant contends that the prosecutor’s proffered reason for dismissing Juror No.
7651 was implausible and not subjectively genuine. The critical question in determining
whether the prosecutor’s proffered reason was genuine is credibility, measured by factors
that include the prosecutor’s demeanor, which the trial court is in a better position than
the reviewing court to evaluate; we thus treat the issue as one of fact entitled to great
deference. (Riccardi, supra, 54 Cal.4th at p.787, quoting Miller-El v. Cockrell (2003)
537 U.S. 322, 338-339.)
       Juror No. 7651 was a Hispanic woman who stated she had a close friend who had
been charged with rape and convicted under a plea bargain, and she had spoken to his
mother about the charge. When the court asked whether Juror No. 7651 had an opinion
as to whether her friend had been treated fairly by police officers or the court, she
responded that she had no opinion because she did not know the facts. The prosecutor
explained that he did not believe the prospective juror had no opinion about such a
serious charge against a close friend. He added, “I’m concerned that she is going to have
a prejudice against the criminal justice system as a result.”
       Defendant claims that the prosecutor’s explanation included purported statements
that Juror No. 7651 did not make. Defendant is apparently referring to defense counsel’s
complaint to the trial court that Juror No. 7651 did not say she would be prejudiced by
the incident. The prosecutor was not required to show that the juror was in fact
prejudiced or that she admitted her prejudice. “‘The justification need not support a
challenge for cause, and even a “trivial” reason, if genuine and neutral, will suffice.’



6      In his opening brief (but not the reply brief), defendant inadvertently refers to
Juror No. 7651 as Juror No. 7861.
                                             13
[Citation.]” (Lenix, supra, 44 Cal.4th at p. 613, quoting People v. Arias (1996) 13
Cal.4th 92, 136.)
       Defendant also contends that a comparison between Juror No. 7061 and Juror No.
7651 shows that the prosecutor’s justification should not have been believed because
Juror No. 7061 had expressed skepticism that his friend was armed at the time he was
shot by a deputy sheriff. We note once again that defendant did not ask for a comparison
in the trial court and that he points to no similarities in the two jurors’ responses other
than each had an acquaintance accused of committing a crime. In fact, the differences are
notable. Juror No. 7061 was forthcoming with his thoughts about his friend’s death and
was aware of the facts surrounding the event. Unlike Juror No. 7651, he did not claim to
have no opinion or knowledge about a serious incident in a close friend’s life. Although
he expressed skepticism about the presence of a weapon, Juror No. 7061 knew his friend
had been in a single-car accident, that there had been an altercation with the police, and
that the matter was under investigation.
       The prosecutor was not required to believe Juror No 7651’s “assurance that,
despite an answer indicating the contrary, she would have no problem being neutral.”
(People v. Rushing (2011) 197 Cal.App.4th 801, 812.) We conclude that substantial
evidence supports a finding that the prosecutor’s concerns regarding Juror No. 7651’s
sincerity was credible and genuine. We thus defer to the trial court’s evaluation.
       C. Juror No. 6924
       Defendant objected to the prosecution’s peremptory challenge to Juror No. 6924,
claiming that she was the fifth Hispanic juror to be challenged. The trial court did not
think her name was Hispanic but asked the prosecution to provide a reason. The
prosecutor explained that the subject juror had a religious objection to judging people,
and although she said could probably render a guilty verdict, it was clear that she was




                                              14
reluctant. The trial court agreed and found the reason might have even justified a
challenge for cause and was thus not based upon race or ethnicity.7
        Defendant contends that Wheeler prohibits peremptory challenges based solely
upon a prospective juror’s religious beliefs. A peremptory challenge based solely on
membership in an identifiable religious group may be unjustified. (Wheeler, supra, 22
Cal.3d at pp. 276-277; see People v. Johnson (1989) 47 Cal.3d 1194, 1217, fn. 3.)
However, Wheeler does not preclude a peremptory challenge on the basis of a juror’s
relevant personal values “even though those views may be founded in the juror’s
religious beliefs.” (People v. Martin (1998) 64 Cal.App.4th 378, 385; see also People v.
Rushing, supra, 197 Cal.App.4th at p. 812.)
        Here, substantial evidence supports the prosecutor’s nondiscriminatory reason
based upon the juror’s religious beliefs. Juror No. 6924 expressed doubt concerning her
ability to find the defendant guilty if the prosecution met its burden of proof, explaining
that she did not feel comfortable judging others. She later stated, “I shouldn’t be judging
other people. It’s just up to God. He’s the only one that punishes us. Whatever you have
done, he punishes you when it’s your time.” Asked whether she had a religious objection
to rendering a guilty verdict because it meant that she was sitting in judgment of another
person, Juror No. 6924 replied, “Yes.”
        Defendant contends that despite Juror No. 6924’s uncertainty, the trial court was
required to disallow the challenge, because she stated she could properly serve as a juror.
We disagree. The prosecutor’s reason for a peremptory challenge need not support a
challenge for cause. (Lenix, supra, 44 Cal.4th at p. 613.) Nor must the prosecutor
believe a juror’s claim of impartiality. (People v. Rushing, supra, 197 Cal.App.4th at p.
812.)




7      The prosecutor challenged Juror No. 6924 for cause, but the trial court overruled
the challenge after she stated that she could vote guilty if persuaded by the evidence, or
not guilty as appropriate, so long as it was the court that passed sentence.

                                             15
       Moreover, the prosecutor had good reason to doubt Juror No. 6924’s claim that
she could properly serve. Before overruling the prosecutor’s challenge for cause, the trial
court asked the juror whether she could determine the facts based on the evidence, apply
the law as instructed, and come to a conclusion. She replied, “I can do that, but I guess I
have mixed --” The court interrupted her at that point and asked whether she could
convict defendant if the people proved their case. Again, the juror used the expression, “I
guess,” and then added, “Yes. Because you will be the one giving the sentence. So I can
just say whether I feel he’s guilty or not guilty.” As Juror No. 6924’s uncertainty and
reluctance are apparent from her choice of words, despite her assurance that she could
render a guilty verdict, we conclude that substantial evidence supported the court’s
finding that the prosecution sincerely believed in her reluctance to serve.
II. Substantial evidence
       Defendant contends that the evidence was insufficient to support his conviction on
a theory of aiding and abetting and that the evidence was insufficient to support the gang
finding.
       The conviction and the gang enhancement finding are reviewed under the same
substantial evidence standard. (People v. Ochoa (2009) 179 Cal.App.4th 650, 657.) We
review the whole record in the light most favorable to the judgment below to determine
whether it discloses substantial evidence -- that is, evidence which is reasonable, credible,
and of solid value -- such that a reasonable trier of fact could find the defendant guilty
beyond a reasonable doubt.” (People v. Johnson (1980) 26 Cal.3d 557, 578; see also
Jackson v. Virginia (1979) 443 U.S. 307, 318-319.) We presume in support of the
judgment the existence of every fact the jury could reasonably deduce from the evidence.
(People v. Kraft (2000) 23 Cal.4th 978, 1053.) “The same standard applies when the
conviction rests primarily on circumstantial evidence. [Citation.]” (Ibid.) Further, we do
not reweigh the evidence or resolve conflicts in the evidence. (People v. Young (2005)
34 Cal.4th 1149, 1181.) Reversal on a substantial evidence ground “is unwarranted
unless it appears ‘that upon no hypothesis whatever is there sufficient substantial


                                             16
evidence to support [the conviction].’ [Citation.]” (People v. Bolin (1998) 18 Cal.4th
297, 331.)
       A. Aiding and abetting
       “[A] person aids and abets the commission of a crime when he or she, acting with
(1) knowledge of the unlawful purpose of the perpetrator; and [with] (2) the intent or
purpose of committing, encouraging, or facilitating the commission of the offense, (3) by
act or advice aids, promotes, encourages or instigates, the commission of the crime.”
(People v. Beeman (1984) 35 Cal.3d 547, 561.) Knowledge and intent are rarely
susceptible of direct proof and generally must be established with reasonable inferences
drawn from circumstantial evidence. (See Id. at pp. 558-559.) It is unnecessary to prove
advance knowledge of the perpetrator’s purpose, and intent may be formed
instantaneously at the time of the commission of the crime. (People v. Nguyen (1993) 21
Cal.App.4th 518, 532.) Mere presence at the scene of the crime and a failure to take
action to prevent it are not determinative factors by themselves, but will tend to support a
finding of aiding and abetting. (People v. Durham (1969) 70 Cal.2d 171, 181.) Other
relevant factors include companionship and conduct before and after the offense. (People
v. Miranda (2011) 192 Cal.App.4th 398, 407.)
       Defendant contends that the evidence of premeditation and deliberation was weak,
and thus it was probable that the jury found him guilty as an aider and abettor. He argues
that his admissions show only that he might have been an accessory after the fact but no
more, and that other evidence showed no more than his possible presence at the scene of
the stabbing. Finally, defendant contends that any inference that he knew of or intended
to assist in Ceja’s criminal purpose was speculative.
       Defendant’s contentions lack merit. First and foremost, we reject defendant’s
assumption that the jury convicted him only as an aider and abettor, as the evidence
amply supported a finding that defendant was a direct perpetrator who acted with
premeditation and deliberation. On the night of the murder, defendant admitted to
Canales that he had “shanked some fool,” that Ceja was with him, and that he had


                                             17
dropped his knife while running away. Huerta’s blood on Ceja’s shoe supports that
admission and established that defendant’s victim was Huerta.
       Defendant committed the crime with at least one other person, as shown by
Serrano’s testimony that he saw four Hispanic men approach Huerta just before he saw
what appeared to be a fight, heard shuffling feet, and saw Huerta hurriedly limping back
to the restaurant; and by the medical examiner’s testimony that two different blades
caused Huerta’s nine injuries.
       The evidence also suggested that defendant and his companions went to the
restaurant intending to call Huerta out: the gold car arrived just before the SUV; its
occupant waited for the SUV and then made a telephone call; moments later, Huerta
emerged from the restaurant with a cell phone to his hear and walked toward the SUV;
and a fight or assault ensued. Such evidence of planning activity supported a finding of
premeditation and deliberation. (See People v. Perez (1992) 2 Cal.4th 1117, 1125.) The
repeated stabbing or repeated attempts to stab the victim provided circumstantial
evidence of an intent to kill him. (See People v. Avila (2009) 46 Cal.4th 680, 701-702.)
And it may reasonably be inferred from the multiple stab wounds that the killing was
premeditated. (See People v. Pride (1992) 3 Cal.4th 195, 247.)
       In sum, substantial evidence showed that defendant and Ceja each used a sharp
object to stab or cut Huerta nine times, and such evidence gave rise to the reasonable
inference that each man harbored a premeditated intent to kill.
       Thus the evidence established much more than defendant’s mere presence at the
scene or assistance after the fact. It showed that he arrived with Ceja and others who
intended to call Huerta out, and that he directly participated in repeatedly stabbing or
attempting to stab Huerta. As defendant and Ceja each acted in concert with the other to
attack Huerta with an apparent intent to kill him, it follows that when defendant assisted
Ceja in the attack he knew of and shared Ceja’s unlawful purpose, as required for aider
and abettor liability. (See People v. Beeman, supra, 35 Cal.3d at p. 561.) Defendant’s
contention that insufficient evidence supported a finding of guilt either as a direct
perpetrator as an aider and abettor is without merit.

                                             18
       B. Gang finding
       A gang finding has two prongs: (1) the crime was committed for the benefit of, at
the direction of, or in association with any criminal street gang; and (2) the crime was
committed with the specific intent to promote, further, or assist in any criminal conduct
by gang members. (§ 186.22, subd. (b)(1); People v. Albillar (2010) 51 Cal.4th 47, 61,
67-68 (Albillar).) The first prong is satisfied with substantial evidence that the defendant
committed the crime in concert with a known gang member; and the jury may reasonably
infer the second prong from substantial evidence that the defendant intended to commit
the crime with the other gang member. (Albillar, supra, at p. 68; People v. Villalobos
(2006) 145 Cal.App.4th 310, 322.)
       Defendant does not deny that the ESL gang was shown to be a criminal street
gang, as defined in section 186.22, subdivision (e).8 He contends that the prosecution
was required to prove that his motive for the attack was to benefit his gang or that the
crime did in fact, benefit his gang. He points to evidence indicating that the crime did not
benefit the gang: Huerta was an ESL member; it was a violation of gang code to kill a
member of one’s own gang unless sanctioned by the gang; and the “hood” was upset with
defendant over the incident.
       Defendant cites no authority requiring proof that a crime was sanctioned by the
gang, and he is mistaken in his assumption that a motive to benefit the gang was required.
The statute states the requirement in the disjunctive; thus the crime must have been
committed either for the benefit of, (2) at the direction of, or (3) in association with a
gang. (People v. Leon (2008) 161 Cal.App.4th 149, 162.) The second alternative may be
established with substantial evidence of the intentional commission of the crime in



8       Gang expert Detective Zamora testified that ESL had over 900 members and that
its primary activities included murder, attempted murder, and assault with a deadly
weapon. He described the gang’s common names and identifying signs, and presented
certified conviction records to support his opinion that its members engaged in a pattern
of criminal gang activity. This element was thus sufficiently established. (See People v.
Gardeley (1996) 14 Cal.4th 605, 618-619, 624-625.)
                                              19
association with a known gang member. (People v. Morales (2003) 112 Cal.App.4th
1176, 1198; see Albillar, supra, 51 Cal.4th at pp. 61, 67-68.)
       The evidence was sufficient here. We have already found substantial evidence to
support a finding that defendant and Ceja committed the crime together and that
defendant harbored the intent to kill Huerta. Defendant does not contend that the
evidence was insufficient to show that he and Ceja were both gang members or that he
knew Ceja was a gang member when they committed the crime. Indeed, fellow ESL
gang member Canales identified defendant and Ceja as members of his gang, albeit of
different cliques. Sanchez, defendant’s girlfriend at the time of the crime and who was
also acquainted with Ceja, testified that they were both ESL gang members. As
defendant was being booked on this charge, he admitted being a member of the Malditos
clique of the ESL gang. As defendant was being booked on a different charge a few
months before Huerta’s murder he admitted being a gang member. Defendant could not
have been ignorant of Ceja’s gang membership, as they had been “road dogs” since at
least 2002, and Ceja had sported ESL-related tattoos since that time.
       We conclude that substantial evidence supported both prongs of section 186.22,
subdivision (b)(1): (1) defendant committed the crime in association with a criminal
street gang by attacking Huerta in concert with a known gang member; and (2) defendant
committed the crime with the specific intent to assist in criminal conduct by Ceja, another
gang member. (See Albillar, supra, 51 Cal.4th at p. 68; People v. Villalobos, supra, 145
Cal.App.4th at p. 322.)
       C. Five-year enhancement
       Defendant contends that if the gang enhancement is upheld, the five-year
enhancement imposed under section 667, subdivision (a)(1), must be stricken because
section 186.22, subdivision (b)(5), prescribes a minimum parole period of 15 years.
Defendant provides no argument or explanation for this contention and cites no authority.
Respondent ignores the issue entirely.
       We find no error in imposing the five-year enhancement, but note that the abstract
of judgment fails to reflect the trial court’s oral pronouncement of sentence. The trial

                                            20
court sentenced defendant to a total term of 55 years to life in prison, comprised of 25
years to life for murder, doubled to 50 years as a second strike, plus five years due to one
of the prior felony convictions, for a total of 55 years to life. The abstract of judgment
erroneously states that defendant was sentenced to only 25 years to life plus the five-year
enhancement, and that defendant was sentenced under section 667.61. We thus direct the
trial court to issue an amended abstract, although we reject defendant’s request that the
five-year enhancement be stricken. (See People v. Mitchell (2001) 26 Cal.4th 181, 185-
186.)
III. Jury instructions
        Defendant contends that the trial court erred by instructing the jury with CALJIC
Nos. 3.00 and 3.02, and that the error lessened the prosecution’s burden of proof and
interfered with defendant’s constitutional rights to a jury trial and due process.9
        A. CALJIC No. 3.00
        The trial court read CALJIC No. 3.00, defining “principals” as follows: “Persons
who are involved in committing a crime are referred to as principals in that crime. Each
principal, regardless of the extent or manner of participation, is equally guilty. Principals
include: 1. Those who directly and actively commit the act constituting the crime, or 2.
Those who aid and abet the commission of the crime.”
        Defendant cites People v. McCoy (2001) 25 Cal.4th 1111, 1117, 1122 (McCoy),
which held that an aider and abettor may be found guilty of a different crime or degree of
crime than the perpetrator if the aider and abettor and the perpetrator do not have the
same mental state. For example, a less culpable mental state can be found where an
innocent agent has been used to accomplish the murder. (Id. at pp. 1118-1121.) Based
upon that holding in McCoy, defendant objects to the following sentence in CALJIC No.
3.00: “Each principal, regardless of the extent or manner of participation is equally
guilty.” He contends that the trial court should have excised the phrase “equally guilty”

9     Defendant also contends that reading CALJIC No. 3.01 was error, but as he makes
no argument regarding that instruction we do not discuss this contention. (See People v.
Freeman (1994) 8 Cal.4th 450, 482, fn. 2.)
                                             21
from the sentence because it could lead jurors to believe that it could not find an aider
and abettor guilty of a lesser degree of murder than the actual perpetrator.
       CALJIC No. 3.00 is an accurate statement of the law; however a prior version of
the instruction was found misleading in some exceptional circumstances in light of
McCoy, and thus subject to modification or clarification upon request. (People v.
Samaniego (2009) 172 Cal.App.4th 1148, 1163-1165 (Samaniego).)
       Respondent contends that defendant has forfeited the issue, as the “failure to
request clarification of an otherwise correct instruction forfeits the claim of error for
purposes of appeal. [Citations.]” (People v. Lee (2011) 51 Cal.4th 620, 638.) 10 In fact,
the trial court provided the suggested clarification by giving the Spring 2010 revision of
CALJIC No. 3.00, which modified the instruction to reflect the holding in McCoy and the
clarification suggested in Samaniego. (See Use Note to CALJIC No. 3.00 (Fall 2012
Rev.); McCoy, supra, 25 Cal.4th at pp. 1117, 1122; Samaniego, supra, 172 Cal.App.4th
at pp. 1163-1165.) The trial court read, in relevant part: “When the crime charged is
murder, the aider and abettor’s guilt is determined by the combined acts of all of the
participants as well as that person’s own mental state. If the aider and abettor’s mental
state is more culpable than that of the actual perpetrator, that person’s guilt may be
greater than that of the actual perpetrator. Similarly, the aider and abettor’s guilt may be
less than the perpetrator’s, if the aider and abettor has a less culpable mental state.”
       Defendant’s authorities and argument relate only to the prior version. The 2010
clarification conforms to the holding of McCoy and defendant does not contend that the
additional language was insufficient to clarify the “equally guilty” phrase. We conclude




10      Defendant contends that although he did not object to the instruction or request a
clarification at trial, the trial court had a sua sponte duty to clarify the instruction because
it contained terms that had a technical meaning peculiar to the law which the court was
required to define. (See generally, People v. Jennings (2010) 50 Cal.4th 616, 670.)
Defendant fails to explain what term required a definition and we see no terms with
peculiar legal or technical meaning.

                                               22
that defendant forfeited any further clarification not only by failing to request it but also
by failing to provide current authorities and relevant argument.
       B. CALJIC No. 3.02
       Defendant contends that the trial court erroneously modified CALJIC No. 3.02,
which explains the elements of the natural and probable consequences doctrine. Under
the natural and probable consequence doctrine, a defendant may be found guilty as an
aider and abettor when the crime charged was not the crime the defendant intended to aid
and abet, if the jury also finds that “the defendant’s confederate committed an offense
other than the target crime; and . . . the offense committed by the confederate was a
natural and probable consequence of the target crime that the defendant aided and
abetted.” (People v. Prettyman (1996) 14 Cal.4th 248, 262, fn. omitted (Prettyman).)
       First, defendant contends that the court transposed the target crime and murder in
the instruction, and that the error was tantamount to a directed verdict of murder.
Defendant also contends that the jury should have been required to determine whether
premeditated murder, not simply murder, was the natural and probable consequence of
assault with a deadly weapon. Both contentions lack merit.
              1. Transposition of target crime and murder
       The trial court read CALJIC No. 3.02 to explain the natural and probable
consequences doctrine, and concluded the instruction with the following modification:
“In order to find the defendant guilty of the crime of murder, as charged in count 1, you
must be satisfied beyond a reasonable doubt that: (1) the crime of assault with a deadly
weapon was committed; (2) that the defendant aided and abetted that crime; (3) that a co-
principal in that crime committed the crime of assault with a deadly weapon; and (4) the
crime of assault with a deadly weapon was a natural and probable consequence of the
commission of the crime of murder.” (Italics added.)
       It is reasonably foreseeable that assault with a deadly weapon will cause the death
of the person assaulted. (See Prettyman, supra, 14 Cal.4th at pp. 262-263.) Obviously,
the court inadvertently reversed the terms in the italicized sentence, instructing the jury to
decide whether assault with a deadly weapon was a natural and probable consequence of

                                              23
murder, rather than whether murder was a natural and probable consequence of assault
with a deadly weapon. Respondent concedes the error, but contends that it was harmless.
We agree with respondent.
       An erroneous instruction regarding the natural and probable consequences
doctrine is reviewed under the standard of People v. Watson (1956) 46 Cal.2d 818, 836,
unless there is “‘“a reasonable likelihood that the jury has applied the challenged
instruction in a way” that violates the Constitution.’ [Citations.]” (Prettyman, supra, 14
Cal.4th at p. 272.) There was no reasonable likelihood here that the jury erroneously
applied the instruction. The prosecutor thoroughly explained the theory in the correct
terms. In his summation, the prosecutor argued that the jury did not have to find that
defendant intended to aid and abet a murder, adding: “If he intended to aid and abet an
assault with a deadly weapon, . . . a knife . . . , and you conclude that under all of the
circumstances a reasonable person in his position would know that the natural and
probable consequence of that knife attack is that somebody dies, that’s all you need.”
The prosecutor then continued at length explaining the theory more thoroughly and
applying the evidence to the theory.
       Further, as respondent notes, the error resulted in a nonsensical theory of murder.
It instructed the jury that it could find defendant guilty of murder if assault with a deadly
weapon was a natural and probable consequence of murder. However, the court also
instructed the jury how to determine whether one crime was the natural and probable
consequence of another, and we “presume ‘that jurors understand and follow the court’s
instructions.’ [Citation.]” (People v. Wilson (2008) 44 Cal.4th 758, 803.) As there are
many ways to commit murder without weapons, the jury would not come to the illogical
conclusion that assault with a deadly weapon is a natural or probable consequence of
murder. Thus the instruction most certainly did not direct a murder verdict as defendant
contends. We conclude that there was no reasonable probability that defendant would
have achieved a more favorable result if the court had not transposed the target crime of
assault with a deadly weapon and the completed crime of murder. The error was thus
harmless. (See People v. Watson, supra, 46 Cal.2d at p. 836.)

                                              24
              2. Degree of murder foreseeable from assault with a deadly weapon
       Defendant contends that the trial court should have instructed the jury to determine
whether premeditated murder, not just any murder, was the natural and probable
consequence of assault with a deadly weapon. He contends that the result was that “the
jury could have used the natural and probable consequences doctrine to return a first
degree murder conviction simply because it was the degree of murder the . . . perpetrator
committed.”
       We do not review error only in the context of a single instruction, as we “must
assess the instructions as a whole, viewing the challenged instruction in context with
other instructions, in order to determine if there was a reasonable likelihood the jury
applied the challenged instruction in an impermissible manner.” (People v. Wilson,
supra, 44 Cal.4th at p. 803.) The jury was instructed on murder, first degree murder,
malice, deliberation and premeditation, unpremeditated second degree murder, second
degree murder resulting from an unlawful act dangerous to life, the jury’s duty to
determine the degree of murder, giving defendant the benefit of the doubt on the degree
of murder, the required unanimity on the degree of murder, and other aiding and abetting
principles. There was no suggestion in the instructions that the jury was required to find
defendant guilty of the same degree of murder as the actual perpetrator (if it found that he
was not the actual perpetrator).
       The only authority upon which defendant relies, People v. Woods (1992) 8
Cal.App.4th 1570 (Woods), does not require the particular wording defendant advocates
here. There, the jury was charged with deciding whether the murder of a bystander was
the natural and probable consequence of assault with a firearm, but was given instructions
only as to first degree murder and not second degree murder or any other lesser offense.
(See id. at pp. 1577-1580.) There were no such facts here, and unlike the defendant in
Woods, the jury was given the option of finding defendant guilty of either first or second
degree murder.
       Regardless, there is no reasonable likelihood that the jury applied the instruction
as defendant suggests, and no reasonable probability that he would have achieved a more

                                             25
favorable result if the instruction had been worded as defendant now contends it should
have been. Overwhelming evidence established defendant’s guilt of premeditated murder
either as a direct perpetrator or as an aider and abettor who knew and shared the direct
perpetrator’s intent to kill. Defendant admitted that he was one of the men who
“shanked” Huerta; Huerta was not a bystander, he was the intended victim of the attack;
the meeting of the SUV with the gold car and the telephone call suggest premeditation;
and the multiple stabbings suggest premeditation and an intent to kill. (See People v.
Pride, supra, 3 Cal.4th at p. 247.) We conclude that the trial court was not required to
insert “premeditated” before murder in CALJIC No. 3.02; and that had its omission been
error, it would have been harmless. (See People v. Watson, supra, 46 Cal.2d at p. 836.)
                                       DISPOSITION
       The judgment is affirmed. The superior court is directed to prepare an amended
abstract of judgment reflecting the oral imposition of defendant’s sentence of 50 years to
life in prison, plus five years pursuant to section 667, subdivision (a)(1), for a total term
of 55 years to life, and omitting reference to section 667.61. The court is further directed
to forward a certified copy of the amended abstract to the Department of Corrections and
Rehabilitation.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                   _____________________________, J.
                                                   CHAVEZ
We concur:


________________________________, P. J.
BOREN


________________________________, J.
ASHMANN-GERST




                                              26